Citation Nr: 1100078	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating, in excess of 10 
percent, for varicose veins, right leg.

2.  Entitlement to an initial increased rating, in excess of 10 
percent, for varicose veins, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1952 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for varicose veins, right and 
left legs, currently evaluated as 10 percent disabling in each 
leg.  In a June 2008 rating decision, the RO relied on a May 2008 
VA examination in assigning the Veteran's 10 percent evaluation 
in each leg.  However, in an October 2008 letter, the Veteran 
asserted that his condition has increased in severity since the 
May 2008 VA examination.  Additionally, the Veteran, through his 
representative, requested a new examination to address the 
Veteran's increased pain in his legs.  Therefore, a new VA 
examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine the current degree of 
severity of his varicose veins, right and 
left leg.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
rationale for all opinions expressed must 
be provided.

2.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



